Exhibit 10.2
 
 
AGREEMENT AND RELEASE
 
This Agreement (the “Agreement”) is dated December 29th 2009 and is made by and
between Title Starts Online, Inc. (the “Company”), on one hand, and Mark DeFoor
(“Affiliate”), on the other hand.
WHEREAS, Affiliate is the owner of 3,105,000 shares of common stock of the
Company (the “Shares”);
 
WHEREAS, the Company is engaged in the development of an online repository of
title starts for abstractors (the “Business”);
 
WHEREAS, the Company has been unable to develop the Business to justify the
expense of remaining as a public corporation;
 
WHEREAS, the Company has entered into and closed a Share Exchange Agreement with
the shareholders of Advanced Mechanical Products, Inc., an Ohio corporation
(“Advanced”), pursuant to which the Company issued the shareholders of Advanced
1,063,636 shares of common stock of the Company in consideration of all of the
outstanding securities of Advanced;
 
WHEREAS, the Company no longer desires to develop the Business and has elected
to dispose of the assets relating to the Business;
 
WHEREAS, the Company and Affiliate have elected to enter into this Agreement
pursuant to which the Company will sell all of the assets of the Company
relating to the Business, including its interest in Title Starts of Kansas City,
LLC, a Missouri limited liability company, to Affiliate in consideration for the
return of the Shares to the Company for cancellation;
 
WHEREAS, without admitting and specifically denying potential liability and in
order to avoid further expense, costs, and time to litigate the any potential
dispute between the parties, the Company and Affiliate have reached a full and
final agreement regarding the sale of the assets relating to the Business and
return for cancellation of the Shares; and
 
NOW, THEREFORE, in consideration of the mutual conditions and covenants
contained in this Agreement, and for other good and valuable consideration, the
sufficiency and receipt of which is hereby acknowledged, it is hereby
stipulated, consented to and agreed by and between the Company and Affiliate as
follows:
 
1. Affiliate agrees to return to the Company the Shares for cancellation which
certificates representing the Shares shall be delivered to the Company together
with a stock power.
2. In consideration for the items set forth in Section 1 above, the Company
agrees to transfer all of the assets relating to the Business to the Affiliate.
 
3. (A) Upon receipt of the assets relating to the Business, Affiliate releases
and discharges the Company, the Company’s heirs, executors, successors,
administrators, attorneys, insurers, and assigns from all actions, cause of
action, suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, extents, executions, claims, and
demands whatsoever, in law, admiralty or equity, against the Company, that
Affiliate or its executors, administrators, successors and assigns ever had, now
have or hereafter can, shall or may, have for, upon, or by reason of any matter,
cause or thing whatsoever, whether or not known or unknown, from the beginning
of the world to the day of the date of this Agreement.
 
(B)           Affiliate hereby agrees that it will assume all obligations,
liabilities and losses (“Existing Liabilities”) of the Company existing prior to
the Company’s acquisition of Advanced and Affiliate agrees to indemnify and hold
the Company harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlements, court costs and reasonable attorneys’ fees associated with
the Existing Liabilities.
 
4. Affiliate warrants and represents that no other person or entity has any
interest in the matters released herein, and that it has not assigned or
transferred, or purported to assign or transfer, to any person or entity all or
any portion of the matters released herein.  Affiliate specifically represents
that he is the owner of the Shares and that there are no liens, mortgage, deed
of trust, pledge, claim, security interest, covenant, restriction, easement,
preemptive right, or any other encumbrance or charge of any kind.
 
5. Each party shall be responsible for their own attorneys’ fees and costs
except as set forth in Section 3(B).
 
6. Each party acknowledges and represents that: (a) they have read the
Agreement; (b) they clearly understand the Agreement and each of its terms; (c)
they fully and unconditionally consent to the terms of this Agreement; (d) they
have had the benefit and advice of counsel of their own selection; (e) they have
executed this Agreement, freely, with knowledge, and without influence or
duress; (f) they have not relied upon any other representations, either written
or oral, express or implied, made to them by any person; and (g) the
consideration received by them has been actual and adequate.
 
7. This Agreement contains the entire agreement and understanding concerning the
subject matter hereof between the parties and supersedes and replaces all prior
negotiations, proposed agreement and agreements, written or oral.  Each of the
parties hereto acknowledges that neither any of the parties hereto, nor agents
or counsel of any other party whomsoever, has made any promise, representation
or warranty whatsoever, express or implied, not contained herein concerning the
subject hereto, to induce it to execute this Agreement and acknowledges and
warrants that it is not executing this Agreement in reliance on any promise,
representation or warranty not contained herein.
 
8. This Agreement may not be modified or amended in any manner except by an
instrument in writing specifically stating that it is a supplement, modification
or amendment to the Agreement and signed by each of the parties hereto.
 
9. Should any provision of this Agreement be declared or be determined by any
court or tribunal to be illegal or invalid, the validity of the remaining parts,
terms or provisions shall not be affected thereby and said illegal or invalid
part, term or provision shall be severed and deemed not to be part of this
Agreement.
 
10. The Parties agree that this Agreement is governed by the Laws of the State
of New York and that any and all disputes that may arise from the provisions of
this Agreement shall be tried in the Supreme Court, State of New York, County of
New York.  The Parties agree to waive their right to trial by jury for any
dispute arising out of this Agreement.
 
11. This Agreement may be executed in facsimile counterparts, each of which,
when all parties have executed at least one such counterpart, shall be deemed an
original, with the same force and effect as if all signatures were appended to
one instrument, but all of which together shall constitute one and the same
Agreement.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first indicated above.
Title Starts Online, Inc.




By:/s/ Steven Burns

--------------------------------------------------------------------------------

Name: Steven Burns
Title: CEO




/s/ Mark DeFoor

--------------------------------------------------------------------------------

Mark DeFoor